Citation Nr: 0711539	
Decision Date: 04/18/07    Archive Date: 05/01/07

DOCKET NO.  04-29 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a dental condition 
for VA compensation purposes.

2.  Entitlement to service connection for a jaw condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1966 to August 1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  The veteran had a hearing before the 
Board in May 2005 and the transcript is of record.

The case was brought before the Board in December 2005, at 
which time the claims were remanded to allow the Agency of 
Original Jurisdiction (AOJ) to further assist the veteran in 
the development of his claims, to include affording him a VA 
examination.  The requested development having been 
completed, the case is once again before the Board for 
appellate consideration of the issues on appeal. 


FINDINGS OF FACT

1.  Pathological dental conditions and injuries to teeth 
numbers 4, 6, 7, 8, 9, and 30 were not due to in-service 
dental trauma.

2.  The veteran currently has a jaw condition, but there is 
no competent evidence that shows a causal link between his 
condition and any remote incident of service.




CONCLUSIONS OF LAW

1.  Service connection for a dental condition, to include 
pathological dental conditions and injuries to teeth numbers 
4, 6, 7, 8, 9, and 30, for VA compensation purposes, is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 1712 (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.303 (2006).

2.  The veteran's jaw condition was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1131, 
1112, 1113, and 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.303, 3.304, 3.307, and 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

In the absence of a presumption, in order to prevail on the 
issue of service connection there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

The veteran alleges that he fell while on guard duty in 
Vietnam in 1967 fracturing his jaw and knocking out several 
teeth.  He alleges his current jaw and dental problems are 
due to this in-service injury.

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
He is not, however, competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he does not have the requisite 
medical knowledge or training.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997) (stating that competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence).

The veteran's service medical records are silent as to any 
facial trauma, to include a jaw fracture.  The veteran's 
dental records, however, are indicative of extensive dental 
treatment from January to August 1968 to teeth numbered 4, 6, 
7, 8, 9 and 30.  The veteran was also treated shortly after 
service in 1969 and 1970 for continuing dental problems to 
the aforementioned teeth.

The veteran originally filed a claim for dental conditions 
shortly after his discharge from the military.  In an October 
1969 rating, the RO noted the veteran's claimed fall while on 
guard duty, but found no evidence of dental trauma.  Rather, 
the veteran was service connected for teeth numbered 4, 6, 7, 
8 and 30 for dental treatment purposes only.  A subsequent 
rating decision dated October 2006, also service connected 
tooth number 9 for dental treatment purposes only.

Insofar as the veteran is claiming he is entitled to 
compensation for his teeth, the Board finds his claim fails 
as a matter of law.  Treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, and periodontal 
disease will be considered service connected solely for the 
purpose of establishing eligibility for outpatient dental 
treatment as provided in 38 C.F.R. § 17.161.  See also Mays 
v. Brown, 5 Vet. App. 302 (1993).  Service connection for 
compensation purposes is not available for a dental condition 
other than one resulting from dental trauma.  VA's General 
Counsel held that dental treatment of teeth, even 
extractions, during service did not constitute dental trauma.  
See VAOPGCPREC 5-97.

Here, as mentioned above, there is no evidence in the service 
medical records that the veteran experienced any dental 
trauma.  The service medical records document various dental 
treatments, but, as noted above, this does not constitute 
dental trauma.  

Again, the RO already considered and granted the veteran 
service connection for his pathological dental conditions and 
injuries to teeth numbers 4, 6, 7, 8, 9, and 30 in October 
1969 and October 2006 rating decisions.  As there is no 
evidence of dental trauma in the claims file, the Board finds 
that service connection for compensation purposes for the 
pathological dental conditions and injuries to teeth numbers 
4, 6, 7, 8, 9, and 30 is not warranted.

In contrast, service connection for residuals of a jaw 
fracture is compensable where it is shown a current condition 
is related to the veteran's military service.  As stated 
above, the veteran's service medical records are clearly 
devoid of any in-service treatment, complaints or diagnoses 
of any jaw condition.  Even if a chronic condition was not 
shown during service, service connection may be established 
under 38 C.F.R. § 3.303(b) by evidence of continuity of 
symptomatology or under 38 C.F.R. § 3.303(d) if the evidence 
shows a disease first diagnosed after service was incurred in 
service.  The crucial inquiry, then, is whether the veteran's 
current jaw condition is related to his in-service dental 
treatment or any other remote incident in service.  The Board 
concludes it is not. 

After service, the veteran's dental records show various 
teeth treatment, but nothing regarding the jaw in particular.  
Indeed, dental examinations undergone shortly after service 
are indicative of no evidence of dental trauma.

The veteran was afforded a VA examination in October 2006 
where the veteran was diagnosed with temporomandibular joint 
(TMJ) pain.  Specifically, the examiner found the veteran's 
mastication muscles tender to palpation and his jaw clicked 
when opening and closing.  In regard to etiology, the 
examiner opined as follows:

Since its not mentioned in the chart that p[atien]t had 
injury to the TMJ, can't make determination and link 
present condition to the trauma while in service....TMJ 
pain is unlikely (less then 50%) related to the injury 
in the service.  Usually trauma to the Mandible results 
in TMJ injury.

In contrast, the veteran submitted a May 2005 statement from 
Dr. Meling stating as follows:

[The veteran] has reported a history of facial trauma in 
the past.  It has been my experience that traumatic 
injuries of the face and jaw can lead to later arthritic 
changes in the temporo-mandibular joint.  In my reading 
related to TMJ problems, traumatic injuries are 
frequently mentioned as precursors to TMJ dysfunction.

The veteran also submitted a similar April 2005 statement 
from his dentist Dr. Brewer stating as follows:

Our patient said he received injury to his mx ant teeth 
while serving in Vietnam during the fall of 1967....[The 
veteran] feels that because of the loss of the anterior 
teeth, the rest of the teeth have shifted.  Due to the 
shifting, his bite has changed which has caused his now 
existing TMJ problems.
 
Although favorable at first glance, Dr. Meling and Dr. Brewer 
are not stating their own professional opinions that the 
veteran's current jaw condition is related to an in-service 
injury, but rather are merely conveying the veteran's opinion 
and reported history.  Dr. Brewer, for example, specifically 
proffers what the veteran believes is the reason behind his 
TMJ problems.  Nowhere within Dr. Brewer's statement does he 
proffer his own opinion regarding etiology.  Dr. Meling, 
similarly, merely opines that facial traumas in general are 
often the reason behind TMJ problems.  Dr. Meling mentions 
the veteran's reported history of facial trauma, but does not 
specifically link any current diagnosis with any specific 
past event.  At best, Dr. Meling's and Dr. Brewer's opinions 
are speculative and inconclusive and, therefore, not 
probative.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).  

Even if, for the sake of argument, Dr. Meling and Dr. Brewer 
were definitively opining that the veteran's current jaw 
condition is related to the alleged in-service facial trauma, 
the opinions would be based on the veteran's reported medical 
history and not on an independent review of the medical 
evidence.  That is, neither doctor reviewed the veteran's 
medical history, but rather relied on the veteran's reported 
history, which, as explained above, is not substantiated by 
the evidence of record.  A medical opinion based on incorrect 
factual premise is also not probative.  Reonal v. Brown, 5 
Vet. App. 458, 460-61 (1993).  

In contrast, the Board finds the VA examiner's opinion 
compelling.  The conclusion is based on specific clinical 
tests and findings, and a complete review of the claims file, 
including Dr. Meling's and Dr. Brewer's 2005 statements.  
Also compelling, the examiner does not disagree with the crux 
of their opinions.  That is, the VA examiner agrees that 
trauma to the mandible usually results in TMJ injury, but 
ultimately concludes that there is insufficient evidence to 
support that such trauma occurred during the veteran's 
military service.  In short, there simply is no competent and 
probative evidence linking the veteran's jaw condition with 
any incident of service. 

The Board has considered the veteran's statements and the 
statements submitted by his friends and family describing his 
pain and symptoms.  Regrettably, there simply is no probative 
medical evidence linking the veteran's jaw condition to an 
in-service injury.  Although he believes that his jaw 
condition was caused by an in-service fall, he is a layman 
and has no competence to offer a medical diagnosis.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  

As for the medical literature provided by the veteran, such 
generic texts, which do not address the facts in this 
particular veteran's own case, and with a sufficient degree 
of medical certainty, do not amount to competent medical 
evidence of causality.  Sacks v. West, 11 Vet. App. 314 
(1998); Libertine v. Brown, 9 Vet. App. 521 (1996); 
Beausoleil v. Brown, 8 Vet. App. 459 (1996).  Therefore, the 
Board assigns more weight to the objective medical evidence 
of record as outlined above.

Direct service connection requires a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service. Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); see also, 
Hickson, supra.  The most probative evidence of record is 
against such a finding in this case.  In light of the 
foregoing, the Board finds that the preponderance of the 
evidence is against the claims, and the benefit of the doubt 
doctrine is not for application. See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 
1361 (Fed Cir. 2001).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  

The notice requirements were met in this case by letters sent 
to the veteran in September 2003 and December 2005.  Those 
letters advised the veteran of the information necessary to 
substantiate his claims, and of his and VA's respective 
obligations for obtaining specified different types of 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 C.F.R. § 3.159(b) (2006).  The December 2005 
letter told him to provide any relevant evidence in his 
possession.  Cf. Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004).  The veteran has not alleged that VA failed to 
comply with the notice requirements of the VCAA, and he was 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims, and has in fact provided 
additional arguments at every stage.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005). 

Since the Board has concluded that the preponderance of the 
evidence is against the claims for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable AOJ 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  That was done in this case.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The veteran was afforded medical examination to obtain an 
opinion as to whether his dental and jaw conditions can be 
directly attributed to service.  Cf. Duenas v. Principi, 18 
Vet. App. 512, 517 (2004).  Further examination or opinion is 
not needed because, at a minimum, there is no persuasive and 
competent evidence that the claimed conditions may be 
associated with the veteran's military service.  This is 
discussed in more detail above.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claims, as indicated above.  


ORDER

Entitlement to service connection for a dental condition for 
VA compensation purposes is denied.

Entitlement to service connection for a jaw condition is 
denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


